                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division
                                                                                          IL   E

JOSEPH A. DANIELS,
                                                                                  NMi24aB)
                                                                             CLERK, U.S. DISTRICT COURT
       Plaintiff,                                                                  RICHMQMn



V.                                                Civil Action No. 3:20CV154-HEH


ADRIANNE L. BENNETT,

       Defendant.

                              MEMORANDUM OPINION
                (Dismissing Action Because Plaintiff has Three Strikes)

       Plaintiff, a Virginia inmate, has submitted this civil action pursuant to 42 U.S.C.

§ 1983 challenging his status as parole ineligible. However, Plaintiff may not file an

action in this Court informa pauperis because he is barred by 28 U.S.C. § 1915(g). The

pertinent statute provides:

       In no event shall a prisoner bring a civil action {in forma pauperis} if the
       prisoner has, on 3 or more prior occasions, while incarcerated or detained in
       any facility, brought an action or appeal in a court of the United States that
       was dismissed on the grounds that it is frivolous, malicious, or fails to state
       a claim upon which relief may be granted, unless the prisoner is under
       imminent danger of serious physical injury.

28 U.S.C. § 1915(g). Plaintiff has at least three other actions or appeals that have been

dismissed as frivolous or for failure to state a claim. See, e.g., Daniels v. Caldwell,

No. 3:14CV856, 2015 WL 7283121, at *2 (E.D. Va. Nov. 16,2015); Daniels v. Jarratt,

No. 3:13CV440, 2014 WL 12654876, at *1 (E.D. Va. July 22,2014); Daniels v.

Caldwell, No. 3:11CV461, 2013 WL 6713129, at *4 (E.D. Va. Dec. 18,2013).

Plaintiffs current submission does not suggest that he is in imminent danger of serious
